McClain, J.
It is alleged in the petition that the plaintiffs are taxpayers of Dallas county; that at the general election, in 1900, there was submitted to the voters of that county, by the board of supervisors thereof, a proposition purporting- to authorize the erection, completion, and furnishing a court house in said county at an expense of $85,000, and the issuance and sale of bonds of said county in that amount, with the provision that no appropriation or expenditure in addition thereto be made for said purpose by said board of supervisors, and the further provision for ah annual tax to pay such bonds; that this proposition was adopted by the requisite vote of the electors; that the General Assembly, by act approved February 21, 1902, legalized the proceedings of the board of supervisors submitting said proposition, notwithstanding the combination of two or more separate and dictinct provisions (Acts 29th General Assembly, page 176, chapter 222) ; that the erection and finishing of the courthouse was contracted for by the board of supervisors at an expense of about $126,000, and warrants were issued for that amount; and that warrants to the amount of about $90,-000 of this issue have been paid. The object of the action is to restrain the payment of two warrants in the aggregate sum of about $16,500, held by the defendant, the Equitable Life Insurance Company.
i. .county wariugsfiiljifnc-* tIon" The contention of appellants is that the board had no authority to issue warrants in excess of the amount specified, in the proposition submitted to the voters, and that warrants dn excess of that amount are void. But the first ari(l sufficient answer to this contention is that it nowhere appears, from the allegations of the petition, that the warrants in question represented any part of the excess of the contract price beyond the amount which might have been lawfully appropriated; so far as appears, they may have been among the warrants lawfully issued, and the county may have already paid the warrants which were issued in excess of the lawful expenditure. It may be con*256ceded that the action of the board in making material changes and alterations in the plans and specifications while the courthouse was, being constructed, and agreeing with the contractors for an expenditure beyond the amount authorized as alleged in the petition, was illegal, and that warrants for such additional expenditure were unauthorized and void; but in the absence of any allegation that the warrants in question represented such unlawful expenditure, we cannot say that these warrants were void, and that their payment should be enjoined.
2. Furnishing courthouse: power of board. But there is another question argued which, in view of further proceedings in this case in the lower court, should be considered. The proposition submitted was to borrow and expend $85,000 “to construct,' complete, and , turnish said courthouse. ■ Ihe board of super- \ visors could expend money for the furnishing of a courthouse without any authority conferred by the electors voting upon a proposition submitted, and, if the warrants in question were issued for the furnishing of the courthouse, they are valid, so far as any objection is made in the petition. It does not appear that these warrants were issued in payment of the expenses of constructing, rather than in payment for furnishing. The express provision in the proposition submitted, “that no appropriation or expenditure in addition thereto” be made for the purposes specified, would not take away from the board the power to make appropriations for the purpose of furnishing which already existed. There is no authority in the statutes providing for submitting a proposition to limit the*power of expenditure, for proper purposes, given to the board, and the incorporation in the proposition submitted of such a limitation was therefore of no effect
We reach the conclusion that the demurrer was properly sustained, and the ruling of the trial court is affirmed.